Case 4:20-cv-00514-MW-MAF Document 6 Filed 11/23/20 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA

 

 

 

DIVISION
C O,Polu 10 Aon Wvrer ,
(Name of Plaintiff/Petitioner)
VS. CASE NO: 1; 9Ocy SI4- Mw- mek
EBS Security Tac,
’r\. Q GC ,

 

(Name of Defendant/Respondent)

MOTION REQUESTING APPOINTMENT OF COUNSEL

|, the above named Plaintiff/Petitioner, do hereby swear that | am unable to pay
the costs of said proceeding or give security therefor, that | believe | am entitled to

redress, and that | am unable to litigate this case on my own behalf because eee

 
 

 

 

 

 

explain) cg :
Cond he Count cf Bites py | *S pectfully vequest the sppointment ofc of counsel.
x In support of this motion, Plaintiff/Petitioner states that | have made a
diligent effort to employ counsel and contacted the following attorneys:
Lest Reco ~ Gon doce, LLC
US po Bay pu Blvd. Suite 322A
Gensacs\a, El. 3 aso03
Zan- “WTa-O4O\
FILED USDC FLA
NOU 23°20 puaene”
Case 4:20-cv-00514-MW-MAF Document 6 Filed 11/23/20 Page 2 of 3

O In support of this motion, Plaintiff/Petitioner states that | made a diligent
effort to obtain the assistance of counsel by contacting the following legal

aid organizations, lawyer referral service, or pro bono attorneys:

 

 

 

 

O | need a lawyer who can also speak in a language other than English.

 

Please identify which language you speak:

| am financially unable to hire an attorney because: <a abot Make,
enough Moers “Ap Atord G& \euuec Wilh Qu Yo. bik
ool Tog “fe ay as Meine, CG Wide Oita One Kacuwes

| understand that making this application does not excuse me from litigating my

case, and that it is still my responsibility to move forward in this proceeding.

| declare that my answers to the foregoing are true and correct.

We I-30 C Ouallas renin

(Date) (Signature of Plaintiff/Petitioner)

WV Ave, b
Adalachi ila El. 2a320

 

(Address)

Revised 07/2014
Case aco-coogsgs-miKiNine Document 6 Filed 11/23/20 Page 3 of 3
Q\oq lachi Go{q Fl. SASIX0

    
  
  
  
 
   

 

$1201
Us P
| ‘OSTAGE

 

OFF'oL OF t
Nl Nocth Qelame Se
—T4 ila hassee al 3230

   

“iden pi detpaipfy Hell telaptgtdate

   

 
